             Case 5:20-cr-00108-C Document 53 Filed 11/17/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                        )
                                                 )
                             Plaintiff,          )
                                                 )
               vs.                               )          No. CR-20-108-C
                                                 )
JONATHON SOLIS, a/k/a Bimbo, and                 )
RAY FIERRO,                                      )
                                                 )
                             Defendant.          )

                                          ORDER

        Defendant Solis has filed a third Motion to Continue the trial of this case, presently

set for the December 2020 trial docket, to the February 2021 trial docket. Defendant notes

that Plaintiff does not object to the request.

        The Court notes that Defendant Solis has recently retained new counsel with that

counsel entering an appearance on September 25, 2020. Defendant states that there is a

great deal of discovery to be reviewed and notes that issues arising from the COVID-19

pandemic have made it more difficult to prepare for trial. After consideration of the Tenth

Circuit’s rulings in United States v. Toombs, 574 F.3d 1262 (10th Cir. 2009); United States

v. Larson, 627 F.3d 1198 (10th Cir. 2010), and the parameters of the Speedy Trial Act, the

Court finds that a continuance is in the interest of justice for the following reasons:

        1.     The continuance granted herein is brief ;.

        2.     Due to the issues set forth above, the Court concludes that the current trial

date does not permit adequate time for Defendant Solis’s new counsel to effectively prepare

for trial.
            Case 5:20-cr-00108-C Document 53 Filed 11/17/20 Page 2 of 2




       3.     Defendant’s right to have adequately-prepared counsel at the trial of this

matter outweighs any interest the public has in the trial occurring in December 2020 as

opposed to February 2021. 18 U.S.C. § 3161(h)(7)(B)(iv).

       Defendant Solis also request an extension of pretrial deadlines. Many of those

deadlines have already passed and Defendant Solis was adequately represented by counsel

who pressed appropriate pretrial motions. Accordingly, the request for extension of any

expired deadline will be denied.

       As set forth more fully herein, Defendant Solis’ Motion for Continuance of Trial

(Dkt. No. 52) is GRANTED. This matter shall be set on the Court’s February 2021 trial

docket. The time shall be excluded from the speedy trial clock. The request for extension

of deadlines is denied as to any deadline expired prior to filing the present Motion.

       IT IS SO ORDERED this 17th day of November 2020.




                                             2
